DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in reply to amendment filed on August 1, 2022. Claims 1-9, 11, 16-18, 20, 24-26, 30-33, 35, 37-41 and 43-47 have been canceled; Claims 10, 12-15, 19, 21, 22, 42, 48-53 have been amended and new claims 54-65 have been added. Claims 10, 12-15, 19, 21-23, 27-29, 34, 36, 42 and 48-65 are pending.  

Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.
	Applicant argues that the prior art on record teaches only attach request and not registration requests as claimed expressly. Applicant further argues ‘attach requests have distinctly different messages structure, use different syntax, include different nomenclature, require different processing procedure ….’ 
Examiner would point out that, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “‘attach requests have distinctly different messages structure, use different syntax, include different nomenclature, require different processing procedure ….”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is understood by the examiner in view of the specification that an attach request and a registration request are equivalent where both are used to attach a UE to a mobile communication network (see figures 3-6 of the present application). Examiner also added a prior art indicating equivalency of an attach and registration requests as indicated below. 
Note that, applicant has broadened (with deletion of limitations) some of the claims that were allowed in the prior office action and therefore, the allowance of these claims have been withdrawn as indicated below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13, 14, 27, 34, 48-50, 54, 56-58, 60-62, 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Palanigounder US 9,801,055 B2 in view of 3GPP TS 23.502 V0.1.0 (2017-01) [Submitted with IDS filed on 10/26/2017] (hereinafter 3GPP).
As per claims 10, 13, 14, 54, 58 and 60, Palanigounder teaches a method comprising:
determining, at a network entity in a communication network, one or more privacy features supported by the communication network the one or more privacy features comprising an indication of whether the network entity is configured to handle privacy- protected subscription identifiers (i.e., a network that supports PFS (perfect forward secrecy), column 16, lines 16-60);
generating, at the network entity in the communication network, a message comprising one or more privacy indicators selected based on the determined one or more privacy features and the one or more privacy indicators comprising a field indicating whether the communication network is configured to handle the privacy-protected subscription identifiers (i.e., data fields with PFN bit in AUTN, column 16, lines 34-60);
sending, from the network entity to the plurality of user equipment the message comprising the one or more privacy indicators [column 16, lines 36-60];
receiving, in response to the message, at the network entity, from at least a portion of the plurality of user equipment, one or more registration requests comprising respective privacy-protected subscription identifiers [column 16, lines 36-60];
processing the one or more registration requests (i.e., attach requests) to determine respective subscription identifiers [column 16, lines 36-60]; and
identifying one or more Home Subscriber Servers (HSS) or one or more User Data Management (UDM) functions to which to provide the one or more registration requests (attach request to HSS, figure 5, unites 202 and 208].
Palanigounder is silent on a registration request. However an attach procedure is equivalent to a registration in mobile communication when a UE needs to register to a network [see for example, 3GPP Page 7, section 4.2.2.2]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to substitute the registration request of 3GPP within the attach request of Palanigounder since both registration and attach request are equivalent and both attach a device onto a network.   
  
 As per claims 48-50, Palanigounder teaches a method comprising:
receiving, at user equipment of a communication network, from a network entity in the communication network, a first message comprising an indication of whether the network entity requests or requires that subscription identifiers be privacy protected in messages transmitted to the network entity [column 16, lines 16-45];
generating, at user equipment of a communication network, a message comprising a registration request and a subscription identifier for a subscriber of the communication network associated with the user equipment (i.e., an attach request with a PFS (perfect forward secrecy) indicator, column 16, lines 16-45).
in an instance in which the indication in the first message is that the network entity requests or requires that subscription identifiers be privacy-protected in messages to the network entity, privacy protecting the subscription identifier [column 16, lines 16-60];
 in an instance in which the indication in the first message is that the network entity requests or requires that the user equipment privacy protects subscription identifiers in messages to the network entity, refraining from privacy protecting the subscription identifier in the second message [column 16, line 47-column 17, line 49]; and
transmitting the message towards a network entity in the communication network [column 16, lines 16-60].
Palanigounder is silent on a registration request. However an attach procedure is equivalent to a registration in mobile communication when a UE needs to register to a network [see for example, 3GPP Page 7, section 4.2.2.2]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to substitute the registration request of 3GPP within the attach request of Palanigounder since both registration and attach request are equivalent and both attach a device onto a network.   

As per claim 27, Palanigounder further teaches the method wherein the network entity in the communication network comprises a Server Location Function (SLF) [column 16, lines 16-34].
As per claim 34, 56, 57, 60, 61, 64 and 65, Palanigounder further teaches the system wherein;
in an instance in which the second field comprises a first value, the second field indicates that the subscription identifier in the registration request is not privacy-protected, and in an instance in which the second field comprises a second value, the second field indicates that the subscription identifier in the attach registration request is privacy-protected [column 11, lines 4-10].

Allowable Subject Matter
Claims 15, 19, 21, 22, 23, 28, 29, 36, 42, 51, 52 and 53 are allowed.
Claims 12, 55, 59 and 63 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/             Primary Examiner, Art Unit 2435